OPINION — AG — ** SMOKING — MUNICIPAL RULE — POLICY ** A HOME RULE CHARTERED MUNICIPALITY MAY, PURSUANT TO APPROPRIATE CHARTER PROVISIONS, ENACT ORDINANCE REGULATING SMOKING IN PUBLIC PLACES. HOWEVER, UNDER THE CLEAR LANGUAGE OF 63 O.S. 1-1521 [63-1-1521] ET SEQ., THE LEGISLATURE PREEMPTED MUNICIPALITY REGULATIONS AND STANDARDIZED LOCAL LAWS DEALING WITH SMOKING IN PUBLIC PLACES. THEREFORE, A CHARTERED MUNICIPALITY MAY NOT ENACT REGULATIONS OF A MORE STRINGENT NATURE THAN THE STATUTORY PROVISIONS OF THE SMOKING IN PUBLIC PLACES ACT, 63 O.S. 1-1521 [63-1-1521] ET SEQ., AND THE RULES AND REGULATIONS OF THE STATE BOARD OF HEALTH PROPERLY PROMULGATED PURSUANT TO THE ACT. (STATUTORY CONSTRUCTION, SMOKING IN PUBLIC PLACES) CITE: OPINION NO. 86-086, ARTICLE XVIII, SECTION 3(A) (JANIE SIMMS HIPP)